Case 7:20-cr-00414-VB Document 35 Filed 12/11/20 Page 1 of 1

TSEC SONY

BOCUMENT

WOPRONICAULY FPiLED
|
i

 

t

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

UNITED STATES OF AMERICA, ;

Vv. :

ERIC SNYPE and LONNIE AVANT, ; 20 CR 414 (VB)
Defendants. :

em co eas ea OE ee nw Oa ne Sew me wy ny Sy my a ms mr md mt em hi x

A status conference in this matter is scheduled for January 13, 2021, at 9:00 a.m,
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants each waive their right to be physically
present and consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By January 6, 2021, defense counsel shall advise the Court in writing as to whether
each defendant waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: December 11, 2020
White Plains, NY SO ORDERED:

Viel Pr

Vincent L. Briccetti
United States District Judge

 

 

 
